El Juez Asociado Sr. Aldkev,
emitió la opinión del tribunal.
*397Por escritura del año 1910 fue disuelta la sociedad mercan-til “Padial y Villar” y por ella también el socio don Manuel Padial hizo cesión a su único socio Villar & Cía. de su baber social y de cuantos derechos y acciones le correspondieran en la sociedad y en una finca que habían adquirido, todo con objeto de que “Villar & Cía.” extinguieran el pasivo de la sociedad. Parece que esta escritura fué presentada en el re-gistro e inscrita con algún defecto pues en el presente año los dos socios de “Padial y Villar” comparecieron nueva-mente ante notario y después de exponer algunos antecedentes, y de hacer constar que la escritura de disolución mencionada tenía el defecto de no expresar la cantidad a que escendía el pasivo de la sociedad Padial & Villar y de no valorarse ni referirse la participación del socio Padial en la finca de que se ha hecho mérito, agregaron que habiendo sido cumplida por los Sres. Villar & Cía. la obligación de extinguir el mencio-nado pasivo formalizaban la •esciitura y de su expontánea voluntad otorgaron: primero determinando el pasivo de' “Padial y Villar,” la participación del socio Padial en la finca mencionada y la valoración de esta participación; en segundo término hizo constar don Carlos Conde como repre-sentante de “Villar & Cía.” que esta sociedad cumplió las obligaciones que contrajo por la cesión de Padial de extin-guir y pagar el pasivo de Padial y Villar y que quiere y con-siente en que así se haga constar en el registro de la pro-piedad.
Con esta escritura subsanó el registrador el defecto que antes había hecho constar aunque consignando un nuevo de-fecto subsanable por no habérsele presentado la misma copia de la escritura de disolución de “Padial & Villar” en que había puesto la nota de inscripción, y se negó a cancelar el precio aplazado de la venta de la participación de la finca mencionada exponiendo como fundamento que la parte deu-dora es la que hace la declaración de pago que debe hacerse por los acreedores.
No vemos razón alguna que pueda sostener el defecto sub-*398sanable mencionado pnes no es necesario que cuando se sub-sanan defectos obrantes en el registro baya que presentar necesariamente la copia del título en que se consignó la ins-cripción con el defecto ya que en nada ba de influir la presen-tación de esa copia para que el defecto se subsane. Será conveniente, tal vez, para la parte interesada que la subsa-nación del defecto se baga en la misma copia en que el de-fecto se consignó para que de este modo aparezca la subsa-nación a continuación de la consignación del defecto, pero 'no existe obligación de que así se baga. Además, la no pre-sentación de la misma copia en que conste la nota de inscrip-ción con defectos y sí de otra no afecta a la validez del tí-tulo sin producir su nulidad, que es el concepto de los defec-tos o faltas subsanables según la Ley Hipotecaria.
En cuanto al otro defecto que motivó la negativa de can-celación descansa en la inteligencia que se dé a la escritura de subsanación de defectos mencionada al principio. Sus términos no son todo lo claro que debieran ser, pero son lo bastante para que podamos decir que la declaración de pago del pasivo de “Padial & Villar” no fué becba solamente por el representante de “Villar y Cía.” que aceptó la obligación de pagar el pasivo, sino que fué becba de común acuerdo con la persona que impuso esa condición, pues don Manuel Pa-dial intervino en esa escritura y dijo con el otro compare-ciente no sólo que la escritura de disolución tenía determi-nado defecto sino también que babía sido cumplida por “Vi-llar & Cía.” la obligación de extinguir el pasivo de “Padial & Villar.” Siendo don Manuel Padial quien voluntaria-mente impuso la condición en la cesión pudo darla por cum-plida y la dió por cumplida, por cuyo motivo era procedente la cancelación que se solicitó de ella en el registro de la pro-piedad.
La nota recurrida debe ser revocada.

Revocada la nota recurrida.

*399Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y HnteMson.